Citation Nr: 0623871	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  05-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed soft tissue 
sarcoma of the left hip.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the RO in St. Petersburg, Florida.  The case has since been 
transferred to the RO in New York, New York.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, such as the Social 
Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).     

In a July 2002 VA treatment record, the examiner noted that 
the veteran was unemployed and his source of income was SSA 
disability benefits.  

Thus, the SSA may have medical records in conjunction with 
this application that would bear on the veteran's claim.  38 
C.F.R. § 3.159(c)(2).  

In addition, the RO should attempt to obtain pertinent 
treatment records.  The Board notes in this regard that the 
veteran apparently made an appointment with a private 
physician for the purpose of examining his claimed soft 
tissue sarcoma of the left hip disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about whether he currently is 
receiving disability benefits from the 
SSA.  Based on his response, the RO 
should request all records of treatment 
of the veteran corresponding to his 
disability benefits application.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all treatment 
received by him for his claimed soft 
tissue sarcoma of the left hip disorder 
since service.  After securing the 
necessary address and release 
information, the records of any indicated 
medical treatment should be requested.  
All records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

4.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims for service 
connection in light of all the evidence 
of record.  If the determination remains 
unfavorable to the veteran, he must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  
 
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


